DETAILED ACTION
1.	Claims 1, 5-8, and 12-20 have been presented for examination.
	Claims 2-4, and 9-11 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Following Applicants arguments and amendments the previously presented 101 rejections are WITHDRAWN. The following is an examiner’s statement of reasons for allowance: claims 1, 5-8, and 12-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1, and similarly recited in 8 and 18:
…
integrating, based on at least the station description information, the data to obtain station attribute information corresponding to the at least one station; 
determining code information and model templates of the at least one station according to the station attribute information, the determining including;
querying, based on the station attribute information, a code library to obtain a corresponding source code segment, 
assigning values to parameters in the corresponding source code segment based on the station attribute information, to obtain the code information, and 
querying, based on the station attribute information, a model library to obtain the model templates; and 
generating a visual model layout corresponding to the space by drawing model images, based on the code information and the model templates, the model images corresponding to the at2Atty. Dkt. No. 32860-002877-US U.S. Application No. 16/034,433least one station, and the drawing including 
generating a script based on the code information, the script corresponding to the space, 
executing the script to determine a drawing attribute for adjusting a template model, the executing of the script using parameter values in the code information in the script to determine the drawing attribute, and 


The prior art of record Peter Lorenz and Thomas Schulze. 1995. Layout based model generation. In Proceedings of the 27th conference on Winter simulation (WSC ’95). IEEE Computer Society, USA, 728-735. DOI:https://doi.org/10.1145/224401.224719 discloses a Layout Based Model Generation system but does not disclose or suggest the combination of limitations specified in the independent claims as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



June 19, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128